PER CURIAM.
This is an appeal from a trial court’s order wherein the trial court ordered in paragraph three that any amounts determined to be owed by the defendant to the substituted plaintiff be placed in the court registry until a garnishment matter in an unrelated case is finalized. The defendant in the above styled case is the garnishee. The debtor was the original plaintiff in the instant case. In the second paragraph of the order under review the trial court found that a garnishor/interve-nor’s claim to any recovered funds from the defendant was superior to the claim of the substituted plaintiff.
We reverse the second paragraph of the order as the trial court herein improperly entertained the dispute between the substitute plaintiff and the intervenor/garnishor. See § 77.16, Fla. Stat. (1995); Antuna v. Dawson, 459 So.2d 1114 (Fla. 4th DCA 1984). We reverse the third paragraph of the order as the record does not reflect that any party, particularly the defendant/garnishee requested this relief.
GLICKSTEIN, FARMER and GROSS, JJ., concur.